Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, 7, 11, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (United States Patent Application Publication US 2018/0181188), hereinafter PARK, in view of Williamson et al. (United States Patent Application Publication US 2018/0217659), hereinafter Williamson.

Regarding claim 1, PARK teaches an electronic device (Fig. 1 , [0028] “a semiconductor device 1 may include a processor 10, a memory 20, a touch screen 30, a power management unit (PMU) 40, and a clock management unit (CMU) 50.”) comprising: a display; (Fig. 1 30 “touch screen” [0028] “a semiconductor device touch screen 30”) and 
 ([0086] “Referring to FIG. 8, the HMP core 12 may include a plurality of big cores BC1 through BC4 and a plurality of small cores SC1 through SC4.”) 
wherein the processor is configured to: identify a first application satisfying a designated condition related to boosting of the processor among at least one application running on the electronic device; ([0045] “The monitoring unit 212 monitors the user's input and the amount of system usage, and the adaptive boosting unit 214 performs adaptive performance boosting according to the user's input and the amount of system usage, determined by the monitoring unit 212.” [0047] “Examples of the particular event include a touch press event, a touch release event, and an application launch event.” [0091] “the monitoring unit 212' monitors the user's input received via, for example, the touch screen 30, and the amount of system usage provided by the PMU 40, and generates user system information 80 based on the result of the monitoring upon the occurrence of a particular event.” With a particular event such as a touch press, a touch release event and an application launch, which is interpreted as satisfying a designated condition related to boosting of the processor among at least one application. [0093] “The adaptive boosting unit 214' adaptively determines a performance boosting target value based on the user system information 80 and may boost the operating frequency of the processor 10 by controlling the CMU 50 via, for example, a frequency controller 206, according to the determined performance boosting target value so as to adjust the frequency of a clock signal.” [0094] “the adaptive boosting unit 214', unlike its counterpart of FIG. 2, may additionally set an HMP boost by controlling the scheduler 208 according to the determined performance boosting target value. That is, the adaptive boosting unit 214' may activate the big cores BC1 through BC4 of the HMP core 12 during a period when the amount of workload that needs to be processed per unit time is expected to increase.” Based on the monitored events or the first instruction set architecture, the frequency of the clock signal for the processor is boosted.)
However, PARK does not teach wherein the processor is configured to identify a first instruction set architecture (ISA) of the first application and boost a frequency of a clock signal applied to at least one core among the plurality of cores included in the processor to a first frequency according to the first instruction set architecture, while operating at least another one among the plurality of cores included in processor at a frequency, different from the first frequency, wherein the at least one core has a first performance level, wherein the at least another one of the plurality of cores has a second performance level, different from the first performance level.
Williamson teaches wherein the processor is configured to identify a first instruction set architecture (ISA) of the first application ([0025] “the ECore 42 and/or the PCore 40 may implement a subset of the ISA employed by the processors 32A-32n, where one or more features of the ISA are not included in the subset.” [0026] “the operand type may be integer and the sizes may include 32-bit and 64-bit. Modem code appears to be trending toward 64-bit integer code. On the other hand, the hardware to support both 64-bit and 32-bit integer operand sizes may be area-consuming and may pressure timing, which may result in a higher power implementation. Accordingly, the ECore 42 may implement 64-bit integer hardware and may exclude support for 32-bit integer code.” [0041] “some code may include descriptors when stored in non-volatile memory such as a Flash memory, and the descriptors may indicate which ISA features are used by the code. The processor power state manager 36 may determine the features used by the code from the descriptors. Alternatively, the processors 32A-32n may track ISA features that are implemented by fewer than all the cores. The tracked state may be used to determine if the target core supports the features that are currently in use.” The descriptor is used to determine ISA features such as 64-bit and 32-bit to map ECore and PCore, which is interpreted as identifying a first instruction set architecture (ISA) of the first application.) and boost a frequency of a clock signal applied to at least one core among the plurality of cores included in the processor to a first frequency according to the first instruction set architecture, while operating at least another one among the plurality of cores included in processor at a second frequency, different from the first frequency. ([0027] “the PState may be a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values).” [0036] “The state may typically be stored in registers accessible as operands of various instructions defined in the ISA.” [0041] “some code may include descriptors when stored in non-volatile memory such as a Flash memory, and the descriptors may indicate which ISA features are used by the code. The processor power state manager 36 may determine the features used by the code from the descriptors. Alternatively, the processors 32A-32n may track ISA features that are implemented by fewer than all the cores. The tracked state may be used to determine if the target core supports the features that are currently in use.” [0043] “Once the voltage increase is complete, the processor power manager 36 may increase the frequency of the clock (block 60).” [0045] “The processor power manager 36 may transition the active core to a "safe" PState (block 70). The safe PState may be a state at which both the active core and the target core operate correctly.” [0039] “the PStates 1, 2, and 3 are mapped to the ECore 42 and the PStates 4, 5, 6, and 7 are mapped to the PCore 40.” [0045] “the PCore may be capable of running at a higher frequency given the supply voltage magnitude in the safe PState. However, the ECore may not be capable of running at the higher frequency with the given supply voltage magnitude…which there are more than two cores, the safe PState may be different depending on which cores are the active and target cores.” [0027] “Each possible PState may specify an operating point for a processor 32A-32n. For example, the operating point may include a supply voltage magnitude for VP and a clock frequency for the clocks in the processor 32A-32n.” If a new Pstate to increase frequency as shown in Fig. 3 for the ISA based on the registers accessible as operands of various instructions defined in the ISA and descriptors, which is interpreted as according to the first instruction set architecture, the step 60 in Fig. 3 teaches increases clock frequency of the corresponding core to process the ISA, which is interpreted as boost a frequency of a clock signal. Furthermore, each core of ECore and PCore are mapped to different PStates, which corresponds to different operating point including a clock frequency of the clocks in the processor. Thus, when boosting a target core to a frequency corresponding to a PState with a first frequency, another core mapped to different PStates is operating at a second frequency, which is different from the first frequency, since different PStates corresponds to different operating frequency. As discussed in Fig. 4, both the active core and the target core operate correctly at PStates, which may be different.)
wherein the at least one core has a first performance level, and wherein the at least another one of the plurality of cores has a second performance level, different from the first performance level. ([0038] “PStates that corresponding to higher performance are on the PCore curve, since the PCore is optimized for performance, wherein the PStates corresponding to lower performance/higher energy conservation are on the ECore curve, which is more efficient at lower performance levels but less performant at higher performance levels.” [0039] “the PStates 1, 2, and 3 are mapped to the ECore 42 and the PStates 4, 5, 6, and 7 are mapped to the PCore 40.” [0038] “PStates that corresponding to higher performance are on the PCore curve, since the PCore is optimized for performance, wherein the PStates corresponding to lower performance/higher energy conservation are on the ECore curve, which is more efficient at lower performance levels but less performant at higher performance levels.” As discussed above, different PStates assigned to different cores operate at different operating point indicating performance with different voltage magnitude and the clock frequency. Thus, while one core is mapped to PState 1, 2, and 3, the another core is mapped to Pstate 4, 5, 6, and 7.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PARK by incorporating the teaching of Williamson of identifying the first ISA and boosting the clock frequency according to the first ISA while operating the another core at different frequency. They are all directed toward controlling operating points of multiple cores. As recognized by Williamson, for a wide diversity of workloads, as the high end operating point continue to increase, more and more workloads are executable at the lowest operating point, resulting unnecessarily expanded power for such workloads. ([0004]) In order to implement a performance core and an efficient core to handle both of 64-bit and 32-bit ISAs to process with higher operating point and conserver power, the processor first determine the ISA features to map corresponding cores. ([0024]-[0026]) By first identifying the first ISA and increasing the clock frequency when higher ([0026]) Therefore, it would be advantageous to incorporate the teaching of Williamson of identifying the first ISA to save power and boosting the clock frequency according to the first ISA while operating the another core at different frequency.

Regarding claim 2, PARK in view of Williamson all the limitations of the electronic device of claim 1, as discussed above.
PARK, as modified above, further teaches wherein the processor is configured to: determine the first frequency for boosting the at least one core according to the first instruction set architecture; ([0105] “In a case in which a touch press event occurs for the first time at a time t0, the frequency of a clock signal provided to, for example, the processor 10 is increased to an operating frequency F1 in a period T1 because the amount of workload that needs to be processed per unit time is expected to increase.” Based on the command such as a touch press event, which is interpreted as according to the first instruction set architecture, the frequency is increased to F1, which is interpreted as determine a frequency value for boosting the at least one core.) and 
control the at least one core to be driven using the clock signal having the frequency equal to or greater than the frequency value. ([0105] “In a case in which a touch press event occurs for the first time at a time t0, the frequency of a clock signal provided to, for example, the processor 10 is increased to an operating frequency F1 in a period T1 because the amount of workload that needs to be processed per unit time is expected to increase.” The clock frequency of the processor is increased to an operating frequency F1, which is interpreted as control the at least one core to be driven using the clock signal having the frequency equal to the frequency value.)

Regarding claim 3, PARK in view of Williamson teaches all the limitations of the electronic device of claim 2, as discussed above.
Williamson further teaches wherein the processor is configured to determine the frequency value using a table corresponding performance and power consumption of each of the plurality of cores to specific frequency values according to a type of instruction set architecture. (Fig. 2, [0027] “Each possible PState may specify an operating point for a processor 32A-32n. For example, the operating point may include a supply voltage magnitude for VP and a clock frequency for the clocks in the processor 32A-32n…generally the operating point may indicate the performance and power consumption of the processor. In an embodiment, the PState may be a pair of values that are directly used as the supply voltage magnitude and the clock frequency…the PState may be a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values).” [0038] “Efficiency is graphed on the vertical axis and performance on the horizontal axis. Efficiency may be measured in a variety of ways (e.g. performance/watt). Performance may be measured using various benchmark programs such as Specint, SpecFlt, Dhrystone, etc. Various PStates for the processor 32A are illustrated along the curves in FIG. 2. PStates that corresponding to higher performance are on the PCore curve, since the PCore is optimized for performance, wherein the PStates corresponding to lower performance/higher energy conservation are on the ECore curve, which is more efficient at lower performance levels but less performant at higher performance levels.” Each PState specifies an operating point for a processor indicating the performance and power consumption. Furthermore, PState is a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values). Thus, PState teaches a relationship between performance, power consumption, and the clock frequency, which is an index into a table values. Thus, Williamson suggests that values of PStates such as frequency, performance, and power consumption are the values of the table. As shown in Fig. 2, two curves with various PStates represent a graphical relationship of the efficiency and performance for different cores.)

Regarding claim 6, PARK in view of Williamson teaches all the limitations of the electronic device of claim 1, as discussed above.
Williamson teaches wherein the processor is configured to determine an application requiring an immediate response among the at least one application as the first application when the at least one application includes applications having different types of instruction set architectures. ([0023] “Each processor 32A-32n may be an entity to which software executing in the system may assign code to execute.” [0034] “the cores 40 and/or 42 may implement data caches that may store modified data (i.e. data that has been written in the cache, e.g. responsive to stores in the processor code being executed, but that has not been written to memory yet such that the data in memory is no longer the correct data)…the data may be flushed to the L2 cache 34, but may remain stored in the L2 cache 34 unless normal operation of the L2 cache 34 causes the data to be evicted. Once the newly-active core is executing, modified data may be a hit in the L2 cache 34 and may be moved into the newly-active core's cache with relatively low latency.” [0042] “If the code being executed uses only features that are implemented on the target core (decision block 64, "yes" leg), the processor power state manager 36 may perform a "core swap" to the core to which the new PState is mapped (block 52).” Newly active core with modified data executing a software or code, which is a hit in the L2 cache is interpreted as an application requiring an immediate response among the at least one application as the first application. Furthermore, if the target core is the only core to execute the code, which is interpreted as an application requiring an immediate response, the target core execute the code by core swap. Also, the code includes various ISA of 32-bit or 64-bit.)
	
Regarding claim 7, PARK in view of Williamson teaches all the limitations of the electronic device of claim 1, as discussed above.
PARK, as modified above, further teaches wherein the processor is configured to determine an application corresponding to a user input received through the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architectures. ([0046] “More specifically, the monitoring unit 212 monitors the user's input received via, for example, the touch screen 30, and the amount of system usage provided by the PMU 40, and generates user system information 80 (shown in FIG. 3) based on the result of the monitoring upon the occurrence of a particular event.” [0047] “Examples of the particular event include a touch press event, a touch release event, and an application launch event.” [0074] “More specifically, FIG. 6 illustrates an operation of the performance boosting system according to the example embodiment of FIG. 2 in a case in which a touch press event and a touch release event repeatedly occur as in the case of, for example, writing a document using a keyboard.” A touch press and release events for writing a document using a keyboard, which is interpreted as different types of instruction set architectures, is a user input received through the display as the first application. An application, for example a keyboard application, corresponds to the user input, such as the touch press and release events. Furthermore, PARK teaches mobile devices, including smart phones, which includes various applications.)

Regarding claim 11, PARK teaches all the limitations of the claim 1, as discussed above.
Williamson further teaches wherein the first instruction set architecture is 32-bits instruction set architecture or 64-bits instruction set architecture. ([0026] “the operand type may be integer and the sizes may include 32-bit and 64-bit. Modem code appears to be trending toward 64-bit integer code. On the other hand, the hardware to support both 64-bit and 32-bit integer operand sizes may be area-consuming and may pressure timing, which may result in a higher power implementation. Accordingly, the ECore 42 may implement 64-bit integer hardware and may exclude support for 32-bit integer code.”)

Regarding claim 12, PARK identifying a first application satisfying a designated condition related to boosting of the processor among at least one application running on the electronic device; ([0045] “The monitoring unit 212 monitors the user's input and the amount of system usage, and the adaptive boosting unit 214 performs adaptive performance boosting according to the user's input and the amount of system usage, determined by the monitoring unit 212.” [0047] “Examples of the particular event include a touch press event, a touch release event, and an application launch event.” [0091] “the monitoring unit 212' monitors the user's input received via, for example, the touch screen 30, and the amount of system usage provided by the PMU 40, and generates user system information 80 based on the result of the monitoring upon the occurrence of a particular event.” With a particular event such as a touch press, a touch release event and an application launch, which is interpreted as satisfying a designated condition related to boosting of the processor among at least one application. [0093] “The adaptive boosting unit 214' adaptively determines a performance boosting target value based on the user system information 80 and may boost the operating frequency of the processor 10 by controlling the CMU 50 via, for example, a frequency controller 206, according to the determined performance boosting target value so as to adjust the frequency of a clock signal.” [0094] “the adaptive boosting unit 214', unlike its counterpart of FIG. 2, may additionally set an HMP boost by controlling the scheduler 208 according to the determined performance boosting target value. That is, the adaptive boosting unit 214' may activate the big cores BC1 through BC4 of the HMP core 12 during a period when the amount of workload that needs to be processed per unit time is expected to increase.” Based on the monitored events or the first instruction set architecture, the frequency of the clock signal for the processor is boosted.)
Williamson teaches identifying a first instruction set architecture (ISA) of the first application ([0025] “the ECore 42 and/or the PCore 40 may implement a subset of the ISA employed by the processors 32A-32n, where one or more features of the ISA are not included in the subset.” [0026] “the operand type may be integer and the sizes may include 32-bit and 64-bit. Modem code appears to be trending toward 64-bit integer code. On the other hand, the hardware to support both 64-bit and 32-bit integer operand sizes may be area-consuming and may pressure timing, which may result in a higher power implementation. Accordingly, the ECore 42 may implement 64-bit integer hardware and may exclude support for 32-bit integer code.” [0041] “some code may include descriptors when stored in non-volatile memory such as a Flash memory, and the descriptors may indicate which ISA features are used by the code. The processor power state manager 36 may determine the features used by the code from the descriptors. Alternatively, the processors 32A-32n may track ISA features that are implemented by fewer than all the cores. The tracked state may be used to determine if the target core supports the features that are currently in use.” The descriptor is used to determine ISA features such as 64-bit and 32-bit to map ECore and PCore, which is interpreted as identifying a first instruction set architecture (ISA) of the first application.) and boosting a frequency of a clock signal applied to at least one core among the plurality of cores included in the processor of the electronic device. ([0027] “the PState may be a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values).” [0036] “The state may typically be stored in registers accessible as operands of various instructions defined in the ISA.” [0041] “some code may include descriptors when stored in non-volatile memory such as a Flash memory, and the descriptors may indicate which ISA features are used by the code. The processor power state manager 36 may determine the features used by the code from the descriptors. Alternatively, the processors 32A-32n may track ISA features that are implemented by fewer than all the cores. The tracked state may be used to determine if the target core supports the features that are currently in use.” [0043] “Once the voltage increase is complete, the processor power manager 36 may increase the frequency of the clock (block 60).” If a new Pstate to increase frequency as shown in Fig. 3 for the ISA based on the registers accessible as operands of various instructions defined in the ISA and descriptors, which is interpreted as according to the first instruction set architecture, the step 60 in Fig. 3 teaches increases clock frequency of the corresponding core to process the ISA, which is interpreted as boot a frequency of a clock signal.)
wherein boosting the frequency further comprises: identifying a table, ([0027] “Each possible PState may specify an operating point for a processor 32A-32n. For example, the operating point may include a supply voltage magnitude for VP and a clock frequency for the clocks in the processor 32A-32n… the PState may be a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values).” Each PState with performance, power consumption, a supply voltage, and the clock frequency is represented as a table. Each PState for each core ) wherein the table is a first table when the ISA of the first application is a first ISA, ([0038] “Efficiency is graphed on the vertical axis and performance on the horizontal axis. Efficiency may be measured in a variety of ways ( e.g. performance/watt). Performance may be measured using various benchmark programs such as Specint, SpecFlt, Dhrystone, etc. Various PStates for the processor 32A are illustrated along the curves in FIG. 2. PStates that corresponding to higher performance are on the PCore curve, since the PCore is optimized for performance, wherein the PStates corresponding to lower performance/higher energy conservation are on the ECore curve, which is more efficient at lower performance levels but less performant at higher performance levels.” Each PState for ECore and PCore, which corresponds to different ISA as discussed above, is a table. As shown in Fig. 2, PStates 1-3 correspond to ECore and PStates 4-7 corresponds to PCore, which is interpreted as when the ISA of the first application is a first ISA. Table of each PStates is interpreted as the table is a first table.)
wherein the table correlates at least one frequency to a first performance, and a first power consumption, (Fig. 2, [0027] “Each possible PState may specify an operating point for a processor 32A-32n. For example, the operating point may include a supply voltage magnitude for VP and a clock frequency for the clocks in the processor 32A-32n…generally the operating point may indicate the performance and power consumption of the processor. In an embodiment, the PState may be a pair of values that are directly used as the supply voltage magnitude and the clock frequency…the PState may be a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values).” Each PState corresponds to different operating point such as performance, power consumption, and frequency.)and 
the table is a second table when the ISA of the first application is a second ISA, ([0027] “Each possible PState may specify an operating point for a processor 32A-32n. For example, the operating point may include a supply voltage magnitude for VP and a clock frequency for the clocks in the processor 32A-32n… the PState may be a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values).” [0038] “PStates that corresponding to higher performance are on the PCore curve, since the PCore is optimized for performance, wherein the PStates corresponding to lower performance/higher energy conservation are on the ECore curve, which is more efficient at lower performance levels but less performant at higher performance levels.” As shown in Fig. 2, ECore and PCore corresponds to different curves with different PStates, which operates at different clock frequency with different performance and power consumption. Thus, table for different PStates for different cores is interpreted as a second table when the ISA of the first application is a second ISA.) and 
wherein the second table correlates the at least one frequency to a second performance different from the first performance, and a second power consumption different from the first power consumption; ([0027] “Each possible PState may specify an operating point for a processor 32A-32n. For example, the operating point may include a supply voltage magnitude for VP and a clock frequency for the clocks in the processor 32A-32n… the PState may be a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values).” [0038] “PStates that corresponding to higher performance are on the PCore curve, since the PCore is optimized for performance, wherein the PStates corresponding to lower performance/higher energy conservation are on the ECore curve, which is more efficient at lower performance levels but less performant at higher performance levels.” Different PStates corresponds to different performance, different power consumption, and different operating point such as the clock frequency.)  and 
determining a frequency value for boosting the frequency of the clock signal, based on the identified table. ([0040] “operation of the processor power manager 3 6 in response to a new PState written to the PState register 38.” [0043] “If the new PState is mapped to the active core (decision block 50, "yes" leg), the active core may remain active and execution may continue while the PState is changed.” [0043] “in one embodiment) or may transmit the voltage request directly to a PMU that supplies the voltage. Once the voltage increase is complete, the processor power manager 36 may increase the frequency of the clock (block 60).” When changing to a new PState, as shown in Fig. 2, newly operating point such as the clock frequency refers the PState, which is interpreted as determining a frequency value for boosting the frequency of the clock signal. Furthermore, as discussed above, each PState represents a table of values with operating points, which is interpreted as based on the identified table.)

Regarding claim 17, the claim 17 is the method claims of the apparatus claim 6. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, PARK in view of Williamson teaches all the limitations of the claims 17.

Regarding claim 20, the claim 20 is a non-transitory computer-readable recording medium capable of storing a program to execute operations of the apparatus claims 1 and the method claim 12. The claim 20 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, PARK in view of Williamson teaches all the limitations of the claim 20.

s 4, 5, 9, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Williamson and further in view of ANSORREGUI et al. (United States Patent Application Publication US 2017/0031430), hereinafter ANSORREGUI.

Regarding claim 4, PARK in view of Williamson teaches all the limitations of the electronic device of claim 1, as discussed above.
However, PARK in view of Williams does not teach wherein the processor is configured to determine an application displayed on top of the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architecture.
ANSORREDUI further teaches wherein the processor is configured to determine an application displayed on top of the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architecture. ([0044] “in operation 120, the electronic device (e.g., a processor of the electronic device) may execute at least one application according to the application execution command. Here, hardware for processing a related process may be required to execute the at least one application.” [0046] “the operation information may be the number of frames per unit time (e.g., frames per second (FPS)) with respect to a graphics-related operation. Also, the operation information may be a process speed, an installation speed, or a download speed with respect to an application process operation.” [0057] “the load information may include information about a load type determined according to a type of an application being executed by the electronic device.” [0058] “in operation 230, the electronic device may perform power management on hardware included in the electronic device based on the operation information and the load information.” A processor of the electronic device execute or determine one application, which is displayed with a FPS based on a process speed, an installation speed, or a down load speed, and a load type according to a type of an application. An application is displayed with a determined FPS, which is interpreted as an application displayed on top of the display among the least one application as the first application. The application includes different types of commands or functions such as a process speed, an installation speed, a download speed, a video game, and a UI operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PARK in view of Williamson by incorporating the teaching of ANSORREGUI to determine an application displayed on top of the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architecture. As recognized by ANSORREGUI, a conventional method of managing power such as DVFS by increasing frequency and/or voltage while performance ([0008], [0010]) Furthermore, when power management is performed only based on a load, it may be highly likely that an electronic device may continually increase the frequency of hardware when the load is high. In this case, the hardware may reach an operation limit (e.g., a temperature limit) as time goes by, and when the hardware reaches the operation limit, a frequency may be also limited and the FPS may rapidly decline, and thus a user may sense the deterioration in performance. ([0068]) Thus, rather than performing power management only based on a load, such as application displayed on top of the display with different types of commands or functions, more efficient power management may be achieved by taking into account the load and operation information related to an operation recognizable to a user. ([0068]) Thus, it would be advantageous to incorporate the teaching of ANSORREGUI to determine an application displayed on top of the display among the at least one application as the first application when the at least one application includes applications having different types of instruction set architecture to achieve more efficient power management without sacrificing user experience.

5, PARK in view of Williamson and further in view of ANSORREGUI teaches all the limitations of the electronic device of claim 4, as discussed above.
ANSORREGUI further teaches wherein the processor is configured to identify a second instruction set architecture of a second application and boost the frequency of the clock signal, based on the second instruction set architecture when the second application is displayed on the top of the display. ([0059] “the electronic device may increase the frequency and/or voltage in response to an increase in the load, and decrease the frequency and/or voltage when the load decreases. The electronic device may also adjust the frequency and/or the voltage not only based on the load, but also based on the operation information.” An increase in the load such as a load type according to a type of an application and the operation information such as FPS, a process speed, an installation speed, and/or a download speed are determined, which is interpreted as identify a second instruction set architecture of a second application. Based on the determination of an increase in the load and operational information, frequency is adjusted. Furthermore, when an application requiring higher FPS is determined meaning increase in the load, the frequency is increased.)

Regarding claim 9, PARK in view of Williamson teaches all the limitations of the electronic device of claim 1, as discussed above.
ANSORREGUI further teaches wherein the processor is configured to boost the frequency of the clock signal based on a second instruction set architecture different from the first instruction set architecture when a number of applications having the second instruction set architecture among the at least one application is greater than a number of applications having the first instruction set architecture among the at least one application. ([0046] “”the operation information may be the number of frames per unit time (e.g., frames per second (FPS)) with respect to a graphics-related operation. Also, the operation information may be a process speed, an installation speed, or a download speed with respect to an application process operation. [0056] “Then, in operation 220, the electronic device may obtain load information of the electronic device. The load information may be measured in a utilization rate of the electronic device with respect to available resources.” [0057] “the load information may include information about a load type determined according to a type of an application being executed by the electronic device.” [0058] “in operation 230, the electronic device may perform power management on hardware included in the electronic device based on the operation information and the load information.” When an application with higher FPS, which is different from a UI operation with low FPS, is determined, there is one application with higher application, which is interpreted as a second instruction set architecture different from the first instruction set architecture. 3D video game different from a UI operation is interpreted as one application is greater than a number of application having the first instruction set architecture among the at least one application.)

	Regarding claims 15, 16, and 18, the claims 15, 16 and 18 are the method claims of the apparatus claims 4, 5, and 9. The claims 15, 16 and 18 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, PARK in view of Williamson, and further in view of ANSORREGUI teaches all the limitations of the claims 15, 16 and 18.

Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Williamson, and further in view of Brown et al. (United States Patent US 8621253), hereinafter Brown.

Regarding claim 8, PARK in view of Williamson teaches all the limitations of the electronic device of claim 1, as discussed above.
PARK, as modified above, further teaches wherein the processor is configured to identify an activated window ([0044] “in operation 120, the electronic device (e.g., a processor of the electronic device) may execute at least one application according to the application execution command. Here, hardware for processing a related process may be required to execute the at least one application.” [0074] “More specifically, FIG. 6 illustrates an operation of the performance boosting system according to the example embodiment of FIG. 2 in a case in which a touch press event and a touch release event repeatedly occur as in the case of, for example, writing a document using a keyboard.” The processor execute at least on application. Furthermore, a keyboard application uses an activated window for typing.)
However, PARK in view of Williamson does not teach wherein the processor is configured to determine an application corresponding to the activated window among the at least one application as the first application when a plurality of application are executed in a plurality of windows.
Brown teaches determine an application corresponding to the activated window among the at least one application as the first application when a plurality of application are executed in a plurality of windows. (Page 7 Lines 4-6 “a user may interact with the user interface 110 to select an option 410 to perform a video playback 420 as illustrated by references D and E.” A video playback, which is interpreted as determine an application corresponding to the activated window, is to control video, which is interpreted as a plurality of application are executed in a plurality of windows, such as video, and video playback.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified PARK in view of Williamson by incorporating the teaching of Brown to determine an application Brown, when measurements made show an increase in the system load, the clock frequency to one or more of the devices listed above can be increased accordingly to make more computational resources available to the system, which can result in a significant lag between the time the system load measurement is made and the time the clock frequency is scaled to provide the necessary computational resources. (Col. 2 Lines 24-33) By determining an application corresponding to the activated window, the corresponding clock frequency can be quickly responded to increase the available computational resources without a significant lag in time. (Col. 2 Lines 65-66, Col. 7 Line 8-10) Therefore, it would be advantageous to incorporate the teaching of Brown to determine an application corresponding to the activated window among the at least one application as the first application when a plurality of application are executed in a plurality of windows to increase the available computational resources without a significant lag in time.

Regarding claim 10, PARK in view of Williamson teaches all the limitations of the electric device of claim 1, as discussed above.
Brown further teaches wherein the processor is configured to boost the frequency of the clock signal based on a second instruction set architecture different from the first instruction set architecture when a number of the applications having the second instruction set architecture and related to the first application is greater than a predetermined number. (Col. 6 Lines 42-55 “In a second scenario, a user may be reading a portion of a web page as illustrated by the reference A. The user may decide to play an animation 400. In this instance, the user interacts with the user interface 110 to provide input that will result in the animation 400 being played. An application, such as the interactive application 300 described above, handles the user input and determines that an update to the display is needed. The application then requests a vsync pulse from, for example, the display compositor 330. The display compositor 330 generates an indication to the governor 320 that a vsync pulse has been requested. The governor 320 ramps up the clock frequency of the CPU 220, the GPU 230, and/or a memory bus corresponding to the memory 240 to provide enough hardware resources quickly to the application.” Col. 7 Lines 4-6 “a user may interact with the user interface 110 to select an option 410 to perform a video 5 playback 420 as illustrated by references D and E…the governor 320 can increase the clock frequency of one or more hardware resources quickly in response to a vsync pulse request from the display composer 330.” When an application to play animation is performed, which is interpreted as a number of the application having the second instruction set architecture and related to the first application is greater than a predetermined number, the clock frequency is increased, which is interpreted as boost the frequency of the clock signal.)

	Regarding claim 19, the claim 19 is the method claims of the apparatus claim 10. The claim 19 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, PARK in view of Williamson and further in view of Brown teaches all the limitations of the claim 19.

Response to Arguments
Applicant's arguments filed 12/23/2021 with respect to “Claim 1 was rejected under 35 U.S.C. 103(a)” have been fully considered but they are not persuasive.
Applicant argues that 
Applicants note that Specification, p. 20 states: " ... when the big core 701 is boosted to the first frequency 710 (the frequency value is 819000 KHz), the medium sized core 702 may be boosted to the second frequency 720 (frequency value 1222000 kHz) at the same time." In contrast, both Park and Williamson contemplate that only one core can operate within the processor at a time. For example, Williamson [0028] states that "Each PState that is supported by the processor 32A is mapped to one of the cores 40 and 42." In Figure 3, a determination is made in response to a "New PState", whether the "PState Mapped to Active Core" 50 or not. If it is not, at 52, "Perform Core Swap." Park at 0087, states "In general, since only one of these two types of core is activated at one but all the cores use the same memory area, workload can be allocated between the big cores BC1 to BC4 and the small cores SC1 to SC4.” 
… Applicant respectfully submit that neither of Park or Williamson teach "while operating at least another one among the plurality of cores included in the processor at a second frequency, different from the first frequency, and wherein the at least one core has a first performance level, and wherein the at least another one of the plurality of cores has a second performance level, different from the first performance level."
Remarks Pages 7-8

Examiner respectfully disagrees with the applicant’s argument that neither of Park or Williamson teach "while operating at least another one among the plurality of cores included in the processor at a second frequency, different from the first frequency, and wherein the at least one core has a first performance level, and wherein the at least another one of the plurality of cores has a second performance level, different from the first performance level.” As discussed above in the claim rejection under 35 U.S.C. 103, Williamson teaches that the PStates 1, 2, and 3 are ([0037]) Furthermore, Williamson teaches that “if the new PState is mapped to the active core (decision block 50, "yes" leg), the active core may remain active and execution may continue while the PState is changed.” ([0043]) Also, as shown in Fig. 4 and the paragraph [0045], “the processor manager 36 may transition the active core to a “safe” PState (block 70) at which both the active core and the target core operate correctly.” Thus, two cores are operating at the same time. Furthermore, in the paragraph [0045], Williamson teaches that in which there are more than two cores, the safe PState may be different while two cores operates correctly at the same time. Thus, while each core is mapped to different PStates corresponding to different performance, power consumption and the clock frequency, a new PState is mapped. Thus, Williamson teaches operating different cores at different frequency and different performance levels at the same time.

Applicant argues:
Ansorregui, Figures 3 and 4 show a graph of an operating frequency to power consumption (Figure 3) and Frames per Second (Figure 4). Applicants note that even if these are considered tables, these are tables that map frequency to different qualities. In contrast claim 12 now recites "receiving a table, wherein the table is a first table when the ISA of the first application is a first ISA, wherein the table correlates at least one frequency to a first performance, and a first power consumption, and the table is a second table when the ISA of the first application is a second ISA, wherein the second table correlates the at least one frequency to a second performance different from the first performance, and a second power consumption different from the first power consumption..."
Remarks Page 9

Applicant argument that “claim 12 now recites “receiving a table, wherein…”” is not recited in the claim 12. Claim 12 recites “identifying a table” instead of “receiving a table.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In Re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
As discussed above in the claim rejection under 35 U.S.C. 103, Williamson teaches that “the PState may be a value that is used to obtain the supply voltage magnitude and the clock frequency (e.g. an index into a table of values).” ([0027]) Each PState is a table with values, such as performance, power consumption and the clock frequency. Each core is mapped with a PState, which is interpreted as identifying a PState, which is a table. Each PState corresponds to different performance, different power consumption, and different clock frequency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187